        Case 1:19-cv-11416-WGY Document 118 Filed 09/14/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
___________________________________________
                                          )
SECURITIES AND EXCHANGE COMMISSION, )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )     Case No. 1:19-cv-11416-WGY
                                          )
HENRY B. SARGENT,                         )
FREDERICK M. MINTZ,                       )
ALAN P. FRAADE,                           )
JOSEPH J. TOMASEK and                     )
PATRICK GIORDANO,                         )
                                          )
                  Defendants.             )
__________________________________________)

                        FINAL JUDGMENT AS TO DEFENDANTS
                        FREDERICK MINTZ AND ALAN FRAADE

       The Securities and Exchange Commission having filed a Complaint and Defendants

Frederick Mintz and Alan Fraade (collectively “Defendants”) having entered general

appearances; consented to the Court’s jurisdiction over Defendants and the subject matter of this

action; consented to entry of this Final Judgment without admitting or denying the allegations of

the Complaint (except as to jurisdiction); waived findings of fact and conclusions of law; and

waived any right to appeal from this Final Judgment:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of




                                                1
        Case 1:19-cv-11416-WGY Document 118 Filed 09/14/20 Page 2 of 9




interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from violating Section 17(a) of the

Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any

security by the use of any means or instruments of transportation or communication in interstate

commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements




                                                 2
        Case 1:19-cv-11416-WGY Document 118 Filed 09/14/20 Page 3 of 9




               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a)

Defendants’officers, agents, servants, employees, and attorneys; and (b) other persons in active

concert or participation with Defendants or with anyone described in (a).


                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently restrained and enjoined from violating Section 5 of the Securities

Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or

               instruments of transportation, any such security for the purpose of sale or for

               delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use


                                                 3
        Case 1:19-cv-11416-WGY Document 118 Filed 09/14/20 Page 4 of 9




               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).

                                                 IV.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant to Section

21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendants are permanently restrained

and enjoined from directly or indirectly providing professional legal services to any person or

entity in connection with the offer or sale of securities pursuant to, or claiming, an exemption

under Section 4(a)(1) predicated on Securities Act Rule 144 or any other exemption from the

registration provisions of the Securities Act, including, without limitation, participating in the

preparation or issuance of any opinion letter relating to such offering or sale.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendants or with anyone described in (a).



                                                  4
        Case 1:19-cv-11416-WGY Document 118 Filed 09/14/20 Page 5 of 9




                                                 V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are permanently barred from participating in an offering of penny stock, including

engaging in activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing

or attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].

                                                 VI.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are jointly and severally liable for disgorgement of $27,500 representing profits

gained as a result of the conduct alleged in the Complaint, together with prejudgment interest

thereon in the amount of $1,285.96 for a total of $28,785.96. Defendants shall satisfy this

obligation by paying $28,785.96 to the Securities and Exchange Commission pursuant to the

terms of the payment schedule set forth in paragraph VII below after entry of this Final

Judgment.

       Defendants may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard


                                                  5
        Case 1:19-cv-11416-WGY Document 118 Filed 09/14/20 Page 6 of 9




       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; Frederick Mintz or Alan Fraad as a defendant in this action; and specifying that

payment is made pursuant to this Final Judgment.

       Defendants shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendants relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendants.

       The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan

to distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment

to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                                                VII.

       Frederick Mintz and/or Alan Fraade shall pay the total of disgorgement and prejudgment

interest due of $28,785.96 in 8 installments to the Commission according to the following

schedule: (1) $1,000 within 90 days of entry of this Final Judgment; (2) $2,000 within 180 days

of entry of this Final Judgment; (3) $3,000 within 270 days of entry of this Final Judgment; (4)

$4,000 within 360 days of entry of this Final Judgment; (5) $4,000 within 450 days of entry of



                                                  6
        Case 1:19-cv-11416-WGY Document 118 Filed 09/14/20 Page 7 of 9




this Final Judgment; (6) $4,000 within 540 days of entry of this Final Judgment; (7) $5,000

within 630 days of entry of this Final Judgment; and (8) $5,785.96 within 720 days of entry of

this Final Judgment. Payments shall be deemed made on the date they are received by the

Commission and shall be applied first to post judgment interest, which accrues pursuant to 28

U.S.C. § 1961 on any unpaid amounts due after 30 days of the entry of Final Judgment. Prior to

making the final payment set forth herein, Alan Fraade and/or Frederick Mintz shall contact the

staff of the Commission for the amount due for the final payment.

       If Alan Fraade and/or Frederick Mintz fail to make any payment by the date agreed

and/or in the amount agreed according to the schedule set forth above, all outstanding payments

under this Final Judgment, including post-judgment interest, minus any payments made, shall

become due and payable immediately at the discretion of the staff of the Commission without

further application to the Court.

                                                VIII.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

Defendants are liable for disgorgement of $27,500, representing profits gained [losses avoided]

as a result of the conduct alleged in the Complaint, together with prejudgment interest thereon in

the amount of $1,285.96, for a total of $28,785.96. Based on Defendants’ sworn representations

in their Statement of Financial Condition dated April 20, 2020, and other documents and

information submitted to the Commission, however, the Court is not ordering Defendants to pay

a civil penalty. The determination not to impose a civil penalty is contingent upon the accuracy

and completeness of Defendant’s Statement of Financial Condition. If at any time following the

entry of this Final Judgment the Commission obtains information indicating that Defendant’s

representations to the Commission concerning his assets, income, liabilities, or net worth were


                                                7
        Case 1:19-cv-11416-WGY Document 118 Filed 09/14/20 Page 8 of 9




fraudulent, misleading, inaccurate, or incomplete in any material respect as of the time such

representations were made, the Commission may, at its sole discretion and without prior notice

to Defendant, petition the Court for an order requiring Defendant to pay the unpaid portion of the

disgorgement, pre-judgment and post-judgment interest thereon, and the maximum civil penalty

allowable under the law. In connection with any such petition, the only issue shall be whether

the financial information provided by Defendant was fraudulent, misleading, inaccurate, or

incomplete in any material respect as of the time such representations were made. In its petition,

the Commission may move this Court to consider all available remedies, including, but not

limited to, ordering Defendants to pay funds or assets, directing the forfeiture of any assets, or

sanctions for contempt of this Final Judgment. The Commission may also request additional

discovery. Defendants may not, by way of defense to such petition: (1) challenge the validity of

the Consent or this Final Judgment; (2) contest the allegations in the Complaint filed by the

Commission; (3) assert that payment of disgorgement, pre-judgment and post-judgment interest

or a civil penalty should not be ordered; (4) contest the amount of disgorgement and pre-

judgment and post-judgment interest; (5) contest the imposition of the maximum civil penalty

allowable under the law; or (6) assert any defense to liability or remedy, including, but not

limited to, any statute of limitations defense. Defendant shall also pay post-judgment interest on

any delinquent amounts pursuant to 28 U.S.C. § 1961.


                                                      IX.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendants, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendants under this


                                                  8
        Case 1:19-cv-11416-WGY Document 118 Filed 09/14/20 Page 9 of 9




Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendants of the

federal securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

                                                     X.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.


                                                     XI.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.


Dated: September 14, 2020

                                              /s/William G. Young____________
                                              UNITED STATES DISTRICT JUDGE




                                                 9
